Opinion filed June 11, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00113-CR
                                   ___________

                      KIRSTEN T. LEWIS, Appellant
                                  V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 118th District Court
                            Howard County, Texas
                         Trial Court Cause No. 14035

                      MEMORANDUM OPINION
      Kirsten T. Lewis, Appellant, has filed a motion to dismiss her appeal. In the
motion, Appellant requests that this court withdraw her notice of appeal and “dismiss
this appeal.” The motion is signed by both Appellant and her counsel in accordance
with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


June 11, 2015                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.